        Case 1:15-cv-07433-LAP Document 1026 Filed 01/30/20 Page 1 of 3



                                                                            Telephone: (954) 356-0011
                                                                          Email: smccawley@bsfllp.com

                                          January 30, 2020
VIA ECF AND FACSIMILE
The Honorable Judge Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re:     Giuffre v. Maxwell,
               Case No. 15-cv-7433-LAP

Dear Judge Preska:

       Plaintiff Virginia Giuffre writes to update the court on the progress of the parties’
discussions regarding the unsealing protocol to be administered by the Court. The parties are in
agreement as to the majority of the protocol’s provisions, including the form Nonparty Notice, but
have come to an impasse on a few key issues. The disagreements are reflected in Plaintiff’s
proposed protocol (Ex. A) and the attached redline comparing Plaintiff’s proposed protocol with
Defendant’s proposed protocol (Ex. B).
  I.   List of Decided Motions
        First, the opening paragraph of Defendant’s proposed protocol states that this Court
“approved” Defendant’s list of decided motions (Dkt. 1007-1) as the list of motions to guide the
unsealing process. That is not true. According to the transcript of the status conference before the
Court on January 16, 2020, the Court directed the parties to use the format of Defendant’s list of
decided motions, but it did not “approve” the contents of Defendant’s list. In fact, the Court’s
words were: “the reason I like this listing is because it lists the motion, the date it was filed, the
related conference documents, the docket number of the order resolving the motion, and the date
of the resolution and whether it is sealed or redacted. So, I would like to work off of this form if
we could.” Dkt. 1021 at 10:22–11:6.
        Plaintiff objects to using Defendant’s list of decided motions because it excludes two
motions that Judge Sweet decided from the bench. Those motions are: (1) Plaintiff’s Motion to
Compel Ghislaine Maxwell to Produce Data from Undisclosed Email Account and For an Adverse
Inference Instruction, Dkt. 468, and (2) Defendant’s Motion in Limine to Exclude In Toto Certain
Deposition Designated by Plaintiff for Use at Trial, Dkt. 567. As Plaintiff explained in her
November 12, 2019 letter to the Court, Dkt. 1006, Judge Sweet held a hearing on the Motion to
Compel, Dkt. 468, on November 10, 2016, and made a ruling with respect to that motion at page
40 of the transcript of that hearing. And Judge Sweet indicated that the Motion in Limine, Dkt.
567, was partially resolved in an April 5, 2017 minute entry and at the April 5, 2017, hearing on
that motion. Dkt. 903.
          Case 1:15-cv-07433-LAP Document 1026 Filed 01/30/20 Page 2 of 3




        Defendant continues to refuse to include those two motions on her list of decided motions
clearly because these filings contain an abundance of critical information relating to the issues in
this case that Defendant does not want made public. Plaintiff has prepared a list that includes all
of the decided motions, including those two motions. Plaintiffs is prepared to file that list with the
Court, but Defendant is currently reviewing it to determine whether she objects to it being filed on
the public docket. Once Defendant reviews the list, Plaintiff will file it with the Court.
        In addition to including the columns that the Court found useful at the status conference,
in order to lessen the Court’s review burden, Plaintiff went through the documents to determine if
any of the sealed exhibits had been unsealed by the Second Circuit. Accordingly, the list of
decided motions that Plaintiff intends to file also includes a column indicating whether any portion
of the respective document has already been released by the Second Circuit in Brown v. Maxwell,
18-2868.1 Plaintiff proposes that the Court use her list to guide the unsealing process.

    II.   Judicial Documents
         As the redline comparing Plaintiff’s proposed protocol and Defendant’s proposed protocol
reflects, the opening paragraph of Defendant’s protocol says that “the Court will conduct an
individualized review of each Sealed Item in the List of Decided Motions to determine (1) whether
it is a judicial document [and] (2) if it is not a judicial document, whether it should remained
sealed/redacted . . .” But Defendant is asking the Court to repeat work that it has already done—
the Court already determined that decided motions are judicial documents and that a presumption
of public access applies to each one. The Court’s December 16, 2019, Order specifically said:
“The Court concludes that only motions actually decided by Judge Sweet—along with documents
relevant to Judge Sweet’s decisions on those motions—are properly considered judicial documents
to which a presumption of public access attaches.” Dkt. 1016. Plaintiff therefore contends that
the first step of the Brown procedure is complete as to the decided motions, and that the Court need
only determine whether countervailing interests exist and whether those countervailing interests
outweigh the presumption of public access that applies to the decided motions. Asking the parties
to brief and the Court to decide this issue once again will unduly delay the unsealing process.
III.      List of Nonparties
        The parties have also largely agreed to the list of nonparties to be notified when his or her
name appears in a document that could be unsealed. Specifically, the parties agreed to exclude
four categories of nonparties from the list: (1) reporters, authors and/or other literary professionals;
(2) police and/or other investigators of Epstein; (3) attorneys; and (4) medical professionals.2
        Plaintiff contends that Epstein’s house staff and other employees should not be entitled to
notice because their names and associations with Epstein are public and well-known. For example,
many of those employees’ names appear in Plaintiff’s Rule 26 Disclosures, which were filed
publicly on the docket in unredacted form. Dkts. 69-2, 69-3. In addition, many of Epstein’s
employees have given depositions (in this matter and other related matters) that are publicly

1
  This column does not address whether deposition testimony included in or attached to the motion has been
released. As discussed at the January 16, 2020, status conference, that project will take more time to complete.
2
  Plaintiff intends to submit a list of these nonparties that the parties have agreed to exclude from the list to the Court
under seal.

                                                            2
        Case 1:15-cv-07433-LAP Document 1026 Filed 01/30/20 Page 3 of 3



available on the docket or on the internet. See, e.g., Brown v. Maxwell, 18-2868 (2d Cir.), Dkt.
283, Exs. 1, 15, 18, 19, 20, 21. Further, none of the employees that Plaintiff seeks to exclude from
the nonparty list were victims of Epstein’s sexual abuse and have not been accused of participating
in that abuse.
         Pursuant to the instructions the Court provided on November 13, 2019, “any nonparties
discussed in materials that have already been unsealed in this litigation” and “nonparties discussed
in otherwise unsealed materials that are included in sealed filings” do not need to be included on
the list of nonparties to be noticed during the unsealing process. Dkt. 1009. Plaintiff sees no
reason that the Court should be burdened with separately notifying nonparties (1) whose names
have already been widely publicized and reported on, (2) who are not victims of Epstein’s sexual
abuse, and (3) who have not been accused of participating in that abuse. Yet Defendant continues
to maintain that individuals falling into that category should be notified each time their name
appears in a document that could potentially be unsealed and allowed to raise an objection.
Defendant’s position is simply an attempt to delay and complicate the unsealing process to ensure
that no further misconduct becomes available to the public. Plaintiff is attempting to create
efficiencies and streamline this process. Plaintiff therefore requests that the Court use Plaintiff’s
list of nonparties to guide this process, attached as Exhibit C to this letter.

IV.    Other Edits to Promote Efficiency
         Plaintiff has made a number of other edits to the protocol intended to minimize the burden
on the Court. First, Plaintiff has included a definition of “best efforts” in Paragraph 2(b), which
describes the method by which the parties must serve nonparties in order to avoid future disputes
about whether a party has made a sufficient attempt to serve a nonparty. Second, in an effort to
speed up the process, Plaintiff has edited the protocol to allow for a reply in support of an objection
only if the Court would find such a reply helpful. In that case, the Court would order the objector
to file such a reply. See Ex. B ¶ 2(d)-(f). Finally, Plaintiff sees no reason to provide all noticed
nonparties with the ability to request an evidentiary hearing. See Ex. B ¶ 2(h). The weighing of
any countervailing interests against the presumption of public access is a legal issue for the Court,
and written submissions would be sufficient. If the Court reviews a nonparty objection and
determines that a factual dispute exists that prevents the Court from making a ruling, it can order
the parties and relevant nonparties to appear for an evidentiary hearing to resolve the issue.




                                               Sincerely,

                                               /s/ Sigrid S. McCawley
                                               Sigrid S. McCawley, Esq.
       cc: Counsel of Record (via ECF)




                                                  3
        Case 1:15-cv-07433-LAP Document 1026-1 Filed 01/30/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


VIRGINIA L. GIUFFRE,
        Plaintiff,
v.                                                                            No. 15-cv-07433-LAP
GHISLAINE MAXWELL,
        Defendant.


                     Order and Protocol for Unsealing Decided Motions
        The Court previously ruled that “only motions actually decided by Judge Sweet—along
with documents relevant to Judge Sweet’s decisions on those motions—are properly considered
judicial documents to which a presumption of public access attaches.” Order, dated Dec. 16,
2019 (DE 1016). Such materials are referred to herein as the “Sealed Materials” or “Sealed
Item.” The Sealed Materials will be enumerated in a List of Decided Motions designated by the
Court .1 In accordance with Brown v. Maxwell, 929 F.3d 41, 49-51 (2d Cir. 2019), the Court will
conduct an individualized review of each Sealed Item in the List of Decided Motions to
determine (a) the weight of presumption of public access that should be afforded to the
document, (b) the identification and weight of any countervailing interests supporting continued
sealing/redaction, and (c) whether the countervailing interests rebut the presumption of public
access. To assist in this process and afford persons identified or otherwise interested in the
Sealed Materials the opportunity to participate in the Court’s individualized review, the Court
adopts the following protocol.

        1. Non-Parties List: Plaintiff Virginia Giuffre and Defendant Ghislaine Maxwell
(collectively, the “Original Parties”) each have submitted under seal a list of non-parties whose
privacy, reputational or other interests may be implicated by the unsealing of the Sealed
Materials (each, a “Non-Party,” and collectively, the “Non-Parties”). Because the Original
Parties did not agree on one or more Non-Parties to be included in the list, the Court has resolved
all such disagreements and shall issue to the Original Parties a Court-approved Non-Parties List,
which shall be sealed. The Non-Parties shall include but are not limited to: (a) persons who
produced or answered discovery based upon the representation or understanding that the
discovery would be subject to the Protective Order previously issued in this action; (b) persons
who are identified as having allegedly engaged in sexual acts with Plaintiff, or other alleged
victims, or allegedly facilitated such acts; (c) persons whose intimate, sexual, or private conduct
is described in the Sealed Materials; and (d) persons who are alleged to have been victimized.



1
 The Original Parties have been unable to agree on a list of decided motions, as Defendant Maxwell excluded two
decided motions (Dkts. 468 & 567) from the list she previously submitted to the Court (Dkt. 1007-1).
       Case 1:15-cv-07433-LAP Document 1026-1 Filed 01/30/20 Page 2 of 4



The Non-Parties List will:

        Identify each Non-Party by his or her name, which correlates to a unique
         pseudonymous identifier, i.e., Doe #1, Doe #2, and Doe #3.

        Provide the address or contact information for each Non-Party or his or her legal
         counsel, which the Original Parties identified to the best of their ability.

       2. Judicial Adjudication: Because of the volume of Sealed Materials, the Court will
conduct an individualized review of the Sealed Materials sequentially, five motions at a time. For
the purpose of this Protocol, “motion” refers to each shaded Sealed Item in the List of Decided
Motions. For example, Doc. 14 and all unshaded Sealed Items listed below Doc.14, i.e.,
Docs. 15, 16, 16-1, 23, 24, 25, 26, 26-1, 29 and 30, constitute a “motion” for purposes of this
Order and Protocol. The following procedure shall be used for each set of motions reviewed by
the Court:

            a. The Court will notify the parties via minute order (“Notification”) of the set of
       five motions that will be decided. The Court will consider input from the Original Parties
       whether five motions, or a greater or lesser number of motions, is appropriate in light of
       the volume and complexity of the motions.

            b. As soon as practicable after the Notification the Original Parties shall confer and
       shall use their best efforts to cause each Non-Party to be served confidentially with a
       Non-Party Notice approved by the Court. “Best efforts” entails identifying the most
       current address available for the nonparty in a public records database. Service shall be
       effected via first class certified mail, return receipt requested. After service, the party
       causing the service shall file a certificate of service, stating the date of service and
       identifying the Non-Party by his or her pseudonymous identifier.

            c. Within 14 days of service of the Non-Party Notice, a Non-Party may submit to
       the Court a request for excerpts of the Sealed Materials pertaining to him or her (the
       “Excerpts”). The form request shall be approved by the Court and attached to the Non-
       Party Notice. The request shall be faxed or mailed to the Court and served upon counsel
       for the Original Parties. Upon receipt of the request, the Original Parties shall confer and
       cause the Excerpts to be served via U.S. mail promptly on the requesting Non-Party.

            d. Within 14 days of service of the Excerpts, the Non-Party may submit to the
       Court an objection to unsealing/unredacting (“Non-Party Objection”). A form Non-Party
       Objection, approved by the Court, shall be attached to the Non-Party Notice. The
       submission shall be served on the Original Parties. Within 14 days of service of any Non-
       Party Objection, the Original Parties may file a response; the response shall be served on
       the objecting Non-Party. The Court may, in its discretion, ask the objecting Non-Party to
       file a reply in support of his or her objection.
Case 1:15-cv-07433-LAP Document 1026-1 Filed 01/30/20 Page 3 of 4



      e. Within 14 days of service of any Non-Party Objection, any Original Party may
file an objection to unsealing/unredacting (“Party Objection”). Any response to the Party
Objection shall be filed within 14 days. The Court may, in its discretion, ask the objector
to file a reply in support of his or her objection.

     f. If within 14 days of the Notification no Non-Party has requested Excerpts, the
Parties shall have 14 days from the date on which the Non-Party’s time to object expires
to submit an objection to unsealing. Any response shall be filed within 14 days. The
Court may, in its discretion, ask the objector to file a reply in support of his or her
objection.

    g. The objection to a particular Sealed Item shall be succinct and shall state the
reasons for the objection and shall identify any countervailing interest, if applicable.

     h. If the Court determines that a factual issue exists as to a Sealed Item and that its
ruling requires resolution of that factual issue, it may order the Original Parties and
relevant Non-Parties to appear for an evidentiary hearing.

     i. After objections, responses and replies have been submitted, and any evidentiary
hearing held, the Court will enter a minute order setting the date and time it will decide in
open court the objections lodged as to each set of motions. Appearance by any of the
parties or Non-Parties is optional. The Court will determine whether each Sealed Item
shall be (1) unsealed in its entirety, (2) unsealed in redacted form, or (3) kept under seal.
Thereafter the Court will issue a Notification of the next set of five motions to be
decided.

3.   Non-Party Participation.

     a. Any Non-Party requesting Excerpts shall maintain them as confidential and shall
not disclose them to anyone other than, as applicable, to the lawyer representing him or
her in this proceeding. The requesting Non-Party may use the Excerpts only to decide
whether to object and to prepare his or her objection, if any, submitted to this Court.
A Non-Party’s request for the Excerpts constitutes acknowledgment of compliance with
this Court’s restrictions placed on the Excerpts and submission to this Court’s jurisdiction
for purposes of enforcement of the restrictions.

    b. A Non-Party who submits an objection submits to the Court’s jurisdiction for
purposes of the unsealing/unredaction proceeding.

     c.   A copy of this Order and Protocol shall be served with the Non-Party Notice.

     d. All submissions by Non-Parties to the Court shall be under seal. The Original
Parties served with Non-Party submissions shall not disclose them to anyone else.

     e.   The Court’s staff will receive Non-Party submissions, make appropriate
       Case 1:15-cv-07433-LAP Document 1026-1 Filed 01/30/20 Page 4 of 4



       redactions, e.g., the Non-Party’s identifying information (with the assistance of the
       Original Parties, as appropriate), substitute Non-Party pseudonymous identifiers as
       appropriate, redact the submission as appropriate, and file them as redacted via ECF,
       identifying the Non-Party solely by his or her pseudonymous identifier.

            f. A Non-Party’s participation in this protocol is optional. Appearances by Non-
       Parties and their counsel in this seal/unseal proceeding shall be considered limited and for
       the purposes set forth in this Order. Non-Parties are under no obligation to object and a
       Non-Party’s decision not to do so shall not be deemed consent to the unsealing of any
       Sealed Materials. The solicitation and receipt of objections from Non-Parties who wish to
       participate is intended merely to aid the Court in balancing privacy and other interests
       against the public’s right of access. The Court will conduct a particularized review of the
       sealed materials and weigh the competing interests regardless whether it receives any
       Non-Party Objection.

        4. Unless expressly stated otherwise, all notices, submissions, and filings made
pursuant to this Order shall remain permanently sealed inasmuch as they are submitted solely so
that the Court may decide whether any Sealed Materials should be unsealed. See Brown, 929
F.3d at 50 n.33.

       So ordered.

       Dated this ___ day of February 2020.



                                                 U.S. District Judge
        Case 1:15-cv-07433-LAP Document 1026-2 Filed 01/30/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


VIRGINIA L. GIUFFRE,
        Plaintiff,
v.                                                                            No. 15-cv-07433-LAP
GHISLAINE MAXWELL,
        Defendant.


                     Order and Protocol for Unsealing Decided Motions
        The Court previously ruled that “only motions actually decided by Judge Sweet—along
with documents relevant to Judge Sweet’s decisions on those motions—are properly considered
judicial documents to which a presumption of public access attaches.” Order, dated Dec. 16,
2019 (DE 1016). Such materials are referred to herein as the “Sealed Materials” or “Sealed
Item.” The Sealed Materials are will be enumerated in the a List of Decided Motions designated
by the Court (Doc.1007-1) approved by the Court on January 16, 2020.1 In accordance with
Brown v. Maxwell, 929 F.3d 41, 49-51 (2d Cir. 2019), the Court will conduct an individualized
review of each Sealed Item in the List of Decided Motions to determine (1) whether it is a
judicial document, (2) if it is not a judicial document, whether it should remained
sealed/redacted, (3) if it is a judicial document, (a) the weight of presumption of public access
that should be afforded itto the document, (b) the identification and weight of any countervailing
interests supporting continued sealing/redaction, and (c) whether the countervailing interests
rebut the presumption of public access. To assist in this process and afford persons identified or
otherwise interested in the Sealed Materials the opportunity to participate in the Court’s
individualized review, the Court adopts the following protocol.

        1. Non-Parties List: Plaintiff Virginia Giuffre and Defendant Ghislaine Maxwell
(collectively, the “Original Parties”) each have submitted under seal a list of non-parties whose
privacy, reputational or other interests may be implicated by the unsealing of the Sealed
Materials (each, a “Non-Party,” and collectively, the “Non-Parties”). Because the Original
Parties did not agree on one or more Non-Parties to be included in the list, the Court has resolved
all such disagreements and shall issue to the Original Parties a Court-approved Non-Parties List,
which shall be sealed. The Non-Parties shall include but are not limited to: (a) persons who
produced or answered discovery based upon the representation or understanding that the
discovery would be subject to the Protective Order previously issued in this action; (b) persons
who are identified as having allegedly engaged in sexual acts with Plaintiff, or other alleged
victims, or allegedly facilitated such acts; (c) persons whose intimate, sexual, or private conduct

1
 The Original Parties have been unable to agree on a list of decided motions, as Defendant Maxwell excluded two
decided motions (Dkts. 468 & 567) from the list she previously submitted to the Court (Dkt. 1007-1).
       Case 1:15-cv-07433-LAP Document 1026-2 Filed 01/30/20 Page 2 of 4



is described in the Sealed Materials; and (d) persons who are alleged to have been victimized.
The Non-Parties List will:

        Identify each Non-Party by his or her name, which correlates to a unique
         pseudonymous identifier, i.e., Doe #1, Doe #2, and Doe #3.

        Provide the address or contact information for each Non-Party or his or her legal
         counsel, which the Original Parties identified to the best of their ability.

       2. Judicial Adjudication: Because of the volume of Sealed Materials, the Court will
conduct an individualized review of the Sealed Materials sequentially, five motions at a time. For
the purpose of this Protocol, “motion” refers to each shaded Sealed Item in the List of Decided
Motions (Doc.1007-1). For example, Doc. 14 and all unshaded Sealed Items listed below
Doc.14, i.e., Docs. 15, 16, 16-1, 23, 24, 25, 26, 26-1, 29 and 30, constitute a “motion” for
purposes of this Order and Protocol. The following procedure shall be used for each set of
motions reviewed by the Court:

            a. The Court will notify the parties via minute order (“Notification”) of the set of
       five motions that will be decided. The Court will consider input from the Original Parties
       whether five motions, or a greater or lesser number of motions, is appropriate in light of
       the volume and complexity of the motions.

            b. As soon as practicable after the Notification the Original Parties shall confer and
       shall use their best efforts to cause each Non-Party to be served confidentially with a
       Non-Party Notice approved by the Court. “Best efforts” entails identifying the most
       current address available for the nonparty in a public records database. Service shall be
       effected via first class certified mail, return receipt requested. After service, the party
       causing the service shall file a certificate of service, stating the date of service and
       identifying the Non-Party by his or her pseudonymous identifier.

            c. Within 14 days of service of the Non-Party Notice, a Non-Party may submit to
       the Court a request for excerpts of the Sealed Materials pertaining to him or her (the
       “Excerpts”). The form request shall be approved by the Court and attached to the Non-
       Party Notice. The request shall be faxed or mailed to the Court and served upon counsel
       for the Original Parties. Upon receipt of the request, the Original Parties shall confer and
       cause the Excerpts to be served via U.S. mail promptly on the requesting Non-Party.

            d. Within 14 days of service of the Excerpts, the Non-Party may submit to the
       Court an objection to unsealing/unredacting (“Non-Party Objection”). A form Non-Party
       Objection, approved by the Court, shall be attached to the Non-Party Notice. The
       submission shall be served on the Original Parties. Within 14 days of service of any Non-
       Party Objection, the Original Parties may file a response; the response shall be served on
       the objecting Non-Party. The Court may, in its discretion, ask the objecting Non-Party to
       file a reply in support of his or her objection.Within 7 days of service of any response, the
Case 1:15-cv-07433-LAP Document 1026-2 Filed 01/30/20 Page 3 of 4



objecting Non-Party may submit a reply.

      e. Within 14 days of service of any Non-Party Objection, any Original Party may
file an objection to unsealing/unredacting (“Party Objection”). Any response to the Party
Objection shall be filed within 14 days. The Court may, in its discretion, ask the objector
to file a reply in support of his or her objection.The objector shall have 7 days to file a
reply.

    f. If within 14 days of the Notification no Non-Party has requested Excerpts, the
Original Parties shall have 14 days from the date on which the Non-Party’s time to object
expires to submit an objection to unsealing. Any response shall be filed within 14 days.
The objector shall have 7 days to file a reply. The Court may, in its discretion, ask the
objector to file a reply in support of his or her objection.

     g. The objection to a particular sealed Sealed item Item shall be succinct and shall
state the reasons for the objection and shall identify any countervailing interest, if
applicable.

     h. If the Court determines that a factual issue exists as to a Sealed Item and that its
ruling requires resolution of that factual issue, it may order the Original Parties and
relevant Non-Parties to appear for an evidentiary hearing.Any objecting Original Party or
Non-Party may request an evidentiary hearing after receiving a response to his or her
objection. Any such request shall be made prominently in the reply and shall summarize
the evidence he or she wishes to present. The Court will determine whether a hearing will
be granted.

     i. After objections, responses and replies have been submitted, and any evidentiary
hearing held, the Court will enter a minute order setting the date and time it will decide in
open court the objections lodged as to each set of motions. Appearance by any of the
parties or Non-Parties is optional. The Court will determine whether each Sealed Item
shall be (1) unsealed in its entirety, (2) unsealed in redacted form, or (3) kept under seal.
Thereafter the Court will issue a Notification of the next set of five motions to be
decided.

3.   Non-Party Participation.

     a. Any Non-Party requesting Excerpts shall maintain them as confidential and shall
not disclose them to anyone other than, as applicable, to the lawyer representing him or
her in this proceeding. The requesting Non-Party may use the Excerpts only to decide
whether to object and to prepare his or her objection, if any, submitted to this Court.
A Non-Party’s request for the Excerpts constitutes acknowledgment of compliance with
this Court’s restrictions placed on the Excerpts and submission to this Court’s jurisdiction
for purposes of enforcement of the restrictions.
       Case 1:15-cv-07433-LAP Document 1026-2 Filed 01/30/20 Page 4 of 4



           b. A Non-Party who submits an objection submits to the Court’s jurisdiction for
       purposes of the unsealing/unredaction proceeding.

           c.   A copy of this Order and Protocol shall be served with the Non-Party Notice.

            d. All submissions by Non-Parties to the Court shall be under seal. The Original
       Parties served with Non-Party submissions shall not disclose them to anyone else.

           e. The Court’s staff will receive Non-Party submissions, make appropriate
       redactions, e.g., the Non-Party’s identifying information (with the assistance of the
       Original Parties, as appropriate), substitute Non-Party pseudonymous identifiers as
       appropriate, redact the submission as appropriate, and file them as redacted via ECF,
       identifying the Non-Party solely by his or her pseudonymous identifier.

            f. A Non-Party’s participation in this protocol is optional. Appearances by Non-
       Parties and their counsel in this seal/unseal proceeding shall be considered limited and for
       the purposes set forth in this Order. Non-Parties are under no obligation to object and a
       Non-Party’s decision not to do so shall not be deemed consent to the unsealing of any
       Sealed Materials. The solicitation and receipt of objections from Non-Parties who wish to
       participate is intended merely to aid the Court in balancing privacy and other interests
       against the public’s right of access. The Court will conduct a particularized review of the
       sealed materials and weigh the competing interests regardless whether it receives any
       Non-Party Objection.

        4. Unless expressly stated otherwise, all notices, submissions, and filings made
pursuant to this Order shall remain permanently sealed inasmuch as they are submitted solely so
that the Court may decide whether any Sealed Materials should be unsealed. See Brown, 929
F.3d at 50 n.33.

       So ordered.

       Dated this ___ day of February 2020.



                                                 U.S. District Judge
Case 1:15-cv-07433-LAP Document 1026-3 Filed 01/30/20 Page 1 of 1




                  EXHIBIT C
     (FILE UNDER SEAL)
